DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2022 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, filed June 16, 2022, with respect to the rejection(s) of claim(s) 1-12 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20190141734 A1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amendments to independent claims 1 and 7 recite “the partial BWP is a specific subband of a BWP.”  Claims 1 and 7 also mention “an LBT subband in a partial bandwidth part (BWP).”  Therefore, the claims now refer to an LBT subband in a specific subband of a BWP, essentially a subband within a subband of a BWP, which is not supported by the instant specification.  For example, paras. 0009, 0012, of the instant specification refer to a listen-before-talk (LBT) subband in a bandwidth part (BWP).  The dependent claims are rejected by virtue of their dependencies from the independent claims.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0141546 A1 to Zhou et al. (“Zhou”) in view of U.S. Publication No. 2019/0141734 A1 to Lei et al. (“Lei”).

As to claim 1, Zhou discloses a terminal apparatus for performing a listen-before-talk (LBT) procedure in a bandwidth part (BWP) (para. 0240-0241, uplink LBT at the wireless device; para. 0243, wireless device configured for a set of BWPs), the terminal apparatus comprising:
one or more non-transitory computer-readable media having computer-executable instructions embodied thereon (para. 0490); and
at least one processor coupled to the one or more non-transitory computer- readable media (para. 0488), the at least one processor is configured to execute the computer- executable instructions to:
configure a control resource set based on radio resource control (RRC) signaling (para. 0417, base station transmits RRC message with configuration parameters for control resource set), the control resource set being a set of control channels to be monitored by the terminal apparatus (para. 0245, 0417, wireless device monitors control resource set with PDCCH candidates);
monitor a plurality of PDCCHs in the control resource set (para. 0245, 0417, wireless device monitors control resource set with PDCCH candidates); and
decode a PDCCH of the plurality of PDCCHs (para. 0295, 0467, decode PDCCH), wherein the control resource set is configured for a listen-before-talk (LBT) subband in a partial bandwidth part (BWP) (para. 0240-0241, uplink LBT at the wireless device; para. 0246, A wireless device may receive PDCCH and/or PDSCH in a DL BWP according to a configured SCS and CP length for the DL BWP. A wireless device may transmit PUCCH and/or PUSCH in an UL BWP according to a configured SCS and CP length for the UL BWP).	Zhou does not expressly disclose and the partial BWP is a specific subband of a BWP.
Lei discloses a base station may configure a control channel resource set (CORESET) for DCI on PDCCH for activation of multiple BWPs for downlink and uplink. A BWP may include one or more sub-bands (para. 0096) and FIG. 12A are block diagrams illustrating details regarding sub-band based LBT according to one aspect of the present disclosure. In FIG. 12A, a base station may perform CCA 1208 on each of sub-band 0 1200, sub-band 1 1202, sub-band 2 1204, and sub-band 3 1206 to see if they are available for transmission (para. 0111).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the sub-bands of Lei into the invention of Zhou. The suggestion/motivation would have been to have enhancements to a BWP (Lei, para. 0002). Including the sub-bands of Lei into the invention of Zhou was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lei.
As to claim 2, Zhou and Lei further discloses the terminal apparatus according to claim 1, wherein in each of a plurality of control resource sets, the PDCCH is received that includes control information indicating a subframe configuration of the LBT subband corresponding to the control resource set (Zhou, para. 0420, wireless device receives PDCCH, receives activation MAC CE, and then transmits over UL BWP; para. 0170, subframe indicates uplink transmission slots, i.e. the activation indicates to transmit at a subframe uplink transmission slot).  Furthermore, as the primary reference teaches the instant claim limitations, the same suggestion/motivation of claim 1 applies.
As to claim 3, Zhou and Lei further discloses the terminal apparatus according to claim 1, wherein each of a plurality of control resource sets is configured by using multiple resource blocks in the LBT subband corresponding to the control resource set (Zhou, para. 0243, for an UL BWP…wireless device may be configured with…a set of resource blocks and control resource sets).  Furthermore, as the primary reference teaches the instant claim limitations, the same suggestion/motivation of claim 1 applies.
As to claims 4-6, see similar rejections to claims 1-3, respectively.
As to claim 7, Zhou discloses a base station apparatus (para. 0486) for configuring a listen-before-talk (LBT) procedure in a bandwidth part (BWP) (para. 0240-0241, uplink LBT at the wireless device; para. 0243, wireless device configured for a set of BWPs), the base station apparatus comprising:
one or more non-transitory computer-readable media having computer-executable instructions embodied thereon (para. 0488); and
at least one processor coupled to the one or more non-transitory computer- readable media, the at least one processor is configured to execute the computer- executable instructions (para. 0488) to:
configure a control resource set for a terminal apparatus (para. 0417, base station transmits RRC message with configuration parameters for control resource set), the control resource set being a set of control channels to be monitored by the terminal apparatus (para. 0245, 0417, wireless device monitors control resource set with PDCCH candidates); and
transmit a PDCCH in the control resource set (para. 0417 base station transmits one or more PDCCH in different control resource sets), wherein the control resource set is configured for a listen-before-talk (LBT) subband in a partial bandwidth part (BWP) performed by the terminal apparatus (para. 0240-0241, uplink LBT at the wireless device; para. 0246, A wireless device may receive PDCCH and/or PDSCH in a DL BWP according to a configured SCS and CP length for the DL BWP. A wireless device may transmit PUCCH and/or PUSCH in an UL BWP according to a configured SCS and CP length for the UL BWP).
Zhou does not expressly disclose and the partial BWP is a specific subband of a BWP.
Lei discloses a base station may configure a control channel resource set (CORESET) for DCI on PDCCH for activation of multiple BWPs for downlink and uplink. A BWP may include one or more sub-bands (para. 0096) and FIG. 12A are block diagrams illustrating details regarding sub-band based LBT according to one aspect of the present disclosure. In FIG. 12A, a base station may perform CCA 1208 on each of sub-band 0 1200, sub-band 1 1202, sub-band 2 1204, and sub-band 3 1206 to see if they are available for transmission (para. 0111).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the sub-bands of Lei into the invention of Zhou. The suggestion/motivation would have been to have enhancements to a BWP (Lei, para. 0002). Including the sub-bands of Lei into the invention of Zhou was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lei.
As to claim 8, Zhou and Chen further discloses the base station apparatus according to claim 7, wherein in each of a plurality of control resource sets, the PDCCH is transmitted that includes control information indicating a subframe configuration of the LBT subband corresponding to the control resource set  (Zhou, para. 0420, wireless device receives PDCCH, receives activation MAC CE, and then transmits over UL BWP; para. 0170, subframe indicates uplink transmission slots, i.e. the activation indicates to transmit at a subframe uplink transmission slot).  Furthermore, as the primary reference teaches the instant claim limitations, the same suggestion/motivation of claim 7 applies.
As to claim 9, Zhou and Chen further discloses the base station apparatus according to claim 7, wherein each of a plurality of control resource sets is configured by using multiple resource blocks in the LBT subband corresponding to the control resource set (Zhou, para. 0243, for an UL BWP…wireless device may be configured with…a set of resource blocks and control resource sets).  Furthermore, as the primary reference teaches the instant claim limitations, the same suggestion/motivation of claim 7 applies.
	As to claims 10-12, see similar rejections to claims 7-9, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463